The city could lawfully erect a hydrant, and attach a line of hose to it. The complaint is, that certain officers of the city used the hydrant and hose carelessly, and that the city suffered and permitted the careless use. We understand the averment of sufferance and permission to mean that the city did not prevent the use complained of. But there is no allegation of the city's duty of prevention, or of any fault in the city. The new count is insufficient, because it does not state that the city made the careless use, or that the act of the officers was the act of the city, or an act for which the city was responsible, nor state any facts showing the liability of the city for the act of the officers.
Case discharged.
FOSTER and ALLEN, JJ., did not sit: the others concurred.